DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-8 and 11-18, in the reply filed on January 5, 2021 is acknowledged.
Accordingly, claims 9, 10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second thickness" in lines 1-2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first thickness" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second thickness" in lines 1-2 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first thickness" in line 1 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al (US Pub 2018/0123070).
In re claim 1, Lee et al discloses a quantum-dot (QD) light emitting diode, comprising: a first electrode (i.e. 110); a second electrode (i.e. 140) facing the first electrode; a QD emitting material layer (i.e. 230) between the first and second electrodes and including a QD; a hole transporting layer (i.e. 220) disposed between the first electrode and the QD emitting material layer and including a first hole transporting material; a first electron transporting layer (i.e. 260) disposed between the QD emitting material layer and the second electrode; and a first electron control layer (i.e. 250) disposed between the QD emitting material layer and the first electron transporting layer and including a second hole transporting material (i.e. see at least Figure 5).  Alternatively, it would have been obvious to one of ordinary skill in the art to have the electron injecting layer in Lee et al be an electron transporting layer in order to obtain a device that operates in a certain way.  In addition, it would have been obvious to one of 
In re claim 11, Lee et al discloses a quantum-dot (QD) light emitting display device, comprising: a substrate (i.e. 150); a QD light emitting diode (i.e. D) disposed over the substrate, the QD light emitting diode comprising: a first electrode (i.e. 110); a second electrode (i.e. 140) facing the first electrode; a QD emitting material layer (i.e. 230) disposed between the first and second electrodes and including a QD; a hole transporting layer (i.e. 220) disposed between the first electrode and the QD emitting material layer and including a first hole transporting material; a first electron transporting layer (i.e. 260) disposed between the QD emitting material layer and the second electrode; and a first electron control layer (i.e. 250) disposed between the QD emitting material layer and the first electron transporting layer and including a second hole transporting material; and a thin film transistor (i.e. Td) disposed between the substrate and the QD light emitting diode and connected to the QD light emitting diode (i.e. see at least Figures 4 and 5).  Alternatively, it would have been obvious to one of ordinary skill in the art to have the electron injecting layer in Lee et al be an electron transporting layer in order to obtain a device that operates in a certain way.  In addition, it would have been obvious to one of ordinary skill in the art to have the electron transporting layer in Lee et al be another hole transporting layer for the same reason as above.

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2018/0123070).
In re Aller, 105 USPQ 233.
In re claims 8 and 18, Lee et al discloses the claimed invention except for wherein the second thickness is 1/5 to ½ of the first thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the second thickness is 1/5 to ½ of the first thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.  Palles-Dimmock et al (US Patent 10,388,902)
b.  Kim et al (US Pub 2019/0115550)
c.  Kim et al (US Pub 2019/0081262)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.